 

EX-10.2

 

SYRATECH CORPORATION

2002 STOCK INCENTIVE PLAN

 

1.             Purpose of the Plan.  This 2002 Stock Incentive Plan (the “Plan”)
is intended to encourage ownership of the stock of Syratech Corporation, a
Delaware corporation (the “Company”), by employees, officers, directors, and
consultants of the Company or its subsidiaries, to induce qualified personnel to
enter and remain in the employ or other service of the Company or its
subsidiaries and otherwise to provide additional incentive for optionees and
recipients of stock awards to promote the success of its business.

 

2.             Stock Subject to the Plan.

 

(a)           The initial maximum number of shares of common stock, par value
$.01 per share, of the Company (“Common Stock”) available for stock options and
stock awards granted under the Plan shall be 1,500,000 shares of Common Stock. 
The maximum number of shares of Common Stock available for grants shall be
subject to adjustment in accordance with Section 12 hereof.  Shares issued under
the Plan may be authorized but unissued shares of Common Stock or shares of
Common Stock held in treasury.

 

(b)           If an option or award granted hereunder shall expire or terminate
for any reason without having been exercised in full, the unpurchased or
forfeited shares subject thereto shall thereafter be available for subsequent
option grants under the Plan.

 

(c)           Stock issuable under the Plan may be subject to such restrictions
on transfer, repurchase rights or other restrictions as shall be determined by
the Committee and set forth in the option agreement.

 

3.             Administration of the Plan.  At the discretion of the Board of
Directors, the Plan shall be administered either (i) by the full Board of
Directors or (ii) by a committee (the “Committee”) consisting of two or more
members of the Company’s Board of Directors.  In the event that the Board of
Directors is the administrator of the Plan, references herein to the Committee
shall be deemed to include the full Board of Directors.  The Board of Directors
may from time to time appoint a member or members of the Committee in
substitution for or in addition to the member or members then in office and may
fill vacancies on the Committee however caused.  The Committee shall choose one
of its members as Chairman and shall hold meetings at such times and places as
it shall deem advisable.  A majority of the members of the Committee shall
constitute a quorum and any action may be taken by a majority of those present
and voting at any meeting.  Any action may also be taken without the necessity
of a meeting by a written instrument signed by a majority of the Committee.  The
decision of the Committee as to all questions of interpretation and application
of the Plan shall be final, binding and conclusive on all persons.  The
Committee shall have the authority to adopt, amend and rescind such rules and
regulations as, in its opinion, may be advisable in the administration of the
Plan.  The Committee may correct any defect or supply any omission or reconcile
any inconsistency in the Plan or in any option or award agreement granted
hereunder in the manner and to the extent it shall deem expedient to carry the
Plan into effect and shall be the sole and final judge of such expediency.  No
Committee member shall be liable for any action or determination made in good
faith.

 

4.             Stock Awards.

 

(a)           The Committee may grant, subject to the limitation of the number
of shares of Common Stock available under Section 2 hereof, stock awards to
employees of and other key individuals engaged to provide services to the
Company and its subsidiaries.  A stock award may be made in the stock or
denominated in stock subject to such terms and conditions as the Committee, in
its sole discretion, shall determine and establish.  These may include, but are
not limited to, establishing a holding period during which stock issued pursuant
to an award may not be transferred, requiring forfeiture of the stock award
because of termination of employment or failure to achieve specific objectives
such as measures of individual, business unit or Company performance, including
stock price appreciation.  In determining a person’s eligibility to be granted
an award, as well as in determining the number of shares to be awarded to any
person, the Committee shall take into account the person’s position and
responsibilities, the nature and value to the Company or its subsidiaries of
such person’s service and

 

 

--------------------------------------------------------------------------------


 

accomplishments, such person’s present and potential contribution to the success
of the Company or its subsidiaries, and such other factors as the Committee may
deem relevant.

 

(b)           The Committee may provide that a stock award shall earn dividends
or dividend equivalents, which may be paid currently or may be deferred in
payment, including reinvestment in additional shares covered by the applicable
stock award, all on such terms and conditions as the Committee shall deem
appropriate.

 

(c)           The Committee shall require that for any stock award to be
effective, the recipient of the award shall execute an award agreement at such
time and in such form as the Committee shall determine.  Any award agreement may
require that for any or some of the shares issued, the awardee must pay a
minimum consideration, whether in cash, property or services, as may be required
by applicable law or the Committee, as the Committee shall determine.

 

(d)           A stock award may be granted singly or in combination or in tandem
with another stock award or stock option.  A stock award may also be granted as
the payment form in settlement of a grant or right under any other Company
employee benefit or compensation plan, including the plan of an acquired entity.

 

(e)           Directors who are not otherwise employees of the Company or a
subsidiary shall not be eligible to receive stock awards pursuant to the Plan.

 

(f)            No stock award granted to any person under the Plan shall be
assignable or transferable otherwise than by will or the laws of descent and
distribution.  Any stock award granted under the Plan shall be null and void and
without effect upon any attempted assignment or transfer, except as herein
provided, including without limitation any purported assignment, whether
voluntary or by operation of law, pledge, hypothecation or other disposition,
attachment, trustee process or similar process, whether legal or equitable, upon
such award.

 

5.             Type of Options.

 

(a)           Options granted pursuant to the Plan shall be authorized by action
of the Committee and shall be designated as either (i) non-qualified options
which are not intended to meet the requirements of Section 422 of the Internal
Revenue Code of 1986, as amended, (the “Code”), or (ii) “incentive stock
options” under Section 422 of the Code (“ISO”).

 

(b)           Options designated as ISOs may be granted only to employees
(including officers who are also employees) of the Company or any of its
subsidiaries, including subsidiaries which become such after the adoption of
this Plan.  Non-qualified options may be granted to any director, officer,
employee, or consultant of the Company or of any of its subsidiaries, including
subsidiaries which become such after the adoption of this Plan.

 

(c)           In determining the eligibility of an individual to be granted an
option, as well as in determining the number of shares to be optioned to any
individual, the Committee shall take into account the position and
responsibilities of the individual being considered, the nature and value to the
Company or its subsidiaries of his or her service and accomplishments, his or
her present and potential contribution to the success of the Company or its
subsidiaries, and such other factors as the Committee may deem relevant.

 

(d)           No option designated as an ISO shall be granted to any employee of
the Company or any subsidiary if such employee owns, immediately prior to the
grant of an option, stock representing more than 10% of the total combined
voting power of all classes of stock of the Company or a parent or a subsidiary,
unless the purchase price for the stock under such option shall be at least 110%
of its fair market value at the time such option is granted and the option, by
its terms, shall not be exercisable more than five years from the date it is
granted.  In determining the stock ownership under this paragraph, the
provisions of Section 424(d) of the Code shall be controlling.  In determining
the fair market value under this paragraph, the provisions of Section 7 hereof
shall apply.

 

 

2

--------------------------------------------------------------------------------


 

6.             Option Agreement.  Each option shall be evidenced by an option
agreement (the “Agreement”) duly executed on behalf of the Company and by the
optionee to whom such option is granted, which Agreement shall comply with and
be subject to the terms and conditions of the Plan.  The Agreement may contain
such other terms, provisions and conditions which are not inconsistent with the
Plan as may be determined by the Committee.  No option shall be granted within
the meaning of the Plan and no purported grant of any option shall be effective
until the Agreement shall have been duly executed on behalf of the Company and
the optionee.  The date of grant of an option shall be as determined by the
Committee.

 

7.             Exercise Price.  The exercise price or prices of shares of the
Company’s Common Stock for options designated as non-qualified options shall be
as determined by the Committee, but in no event shall the exercise price be less
than 50% of the fair market value of the Common Stock at the time the option is
granted, as determined by the Committee.  The exercise price or prices of shares
of the Company’s Common Stock for ISOs shall be the fair market value of such
Common Stock at the time the option is granted as determined by the Committee in
accordance with the Regulations promulgated under Section 422 of the Code.  If
such shares are then listed on any national securities exchange, the fair market
value shall be the mean between the high and low sales prices, if any, on such
exchange on the business day immediately preceding the date of the grant of the
option or, if none, shall be determined by taking a weighted average of the
means between the highest and lowest sales prices on the nearest date before and
the nearest date after the date of grant in accordance with Treasury Regulations
Section 25.2512-2.  If the shares are not then listed on any such exchange, the
fair market value of such shares shall be the mean between the high and low
sales prices, if any, as reported in The Nasdaq National Market for the business
day immediately preceding the date of the grant of the option, or, if none,
shall be determined by taking a weighted average of the means between the
highest and lowest sales on the nearest date before and the nearest date after
the date of grant in accordance with Treasury Regulations Section 25.2512-2.  If
the shares are not then either listed on any such exchange or quoted in The
Nasdaq National Market, the fair market value shall be the mean between the
average of the “Bid” and the average of the “Ask” prices, if any, as reported in
The Nasdaq National Market for the business day immediately preceding the date
of the grant of the option, or, if none, shall be determined by taking a
weighted average of the means between the highest and lowest sales prices on the
nearest date before and the nearest date after the date of grant in accordance
with Treasury Regulations Section 25.2512-2.  If the fair market value cannot be
determined under the preceding three sentences, it shall be determined in good
faith by the Committee.

 

The maximum number of shares of the Company’s Common Stock with respect to which
an option or options may be granted to any employee in any one taxable year of
the Company shall not exceed 500,000 shares, taking into account shares granted
during such taxable year under options that are terminated or repriced, and
subject to adjustment under Section 12 hereof.

 

8.             Manner of Payment; Manner of Exercise.

 

(a)           Options granted under the Plan may provide for the payment of the
exercise price by delivery of (i) cash or a check payable to the order of the
Company in an amount equal to the exercise price of such options, (ii) shares of
the capital stock of the Company owned by the optionee having a fair market
value equal in amount to the exercise price of the options being exercised, or
(iii) any combination of (i) and (ii); provided, however, that payment of the
exercise price by delivery of shares of Common Stock of the Company owned by
such optionee may be made only if such payment does not result in a charge to
earnings for financial accounting purposes as determined by the Committee.  With
the consent of the Committee, the delivery of shares used to exercise any option
may be through attestation rather than physical delivery of stock certificates. 
If the Company’s shares are then listed on any national securities exchange,
with the consent of the Committee, payment may also be made by delivery of a
properly executed exercised notice to the Company, together with a copy of
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale proceeds to pay the exercise price and any taxes.  To facilitate
the foregoing, the Company may enter into agreements for coordinated procedures
with one or more brokerage firms.

 

(b)           To the extent that the right to purchase shares under an option
has accrued and is in effect, options may be exercised in full at one time or in
part from time to time, by giving written notice, signed by the person or
persons exercising the option, to the Company, stating the number of shares with
respect to which the option is

 

 

3

--------------------------------------------------------------------------------


 

being exercised, accompanied by payment in full for such shares as provided in
subparagraph (a) above.  Upon such exercise, delivery of a certificate for
paid-up non-assessable shares shall be made at the principal office of the
Company to the person or persons exercising the option at such time, during
ordinary business hours, after ten (10) business days from the date of receipt
of the notice by the Company, as shall be designated in such notice, or at such
time, place and manner as may be agreed upon by the Company and the person or
persons exercising the option.

 

9.             Exercise of Options.  The vesting schedule, as well as the terms
and conditions of vesting, whether performance-based, time-based or both, of
each option granted under the Plan shall be determined by the Committee and set
forth in each Agreement; provided, however, that no option granted under the
Plan shall have a term in excess of ten (10) years from the date of grant.  No
partial exercise may be made for less than fifty (50) full shares of Common
Stock, or the balance of the unexercised options if the balance of the exercise
options is less than fifty (50) shares.

 

10.           Term of Options; Exercisability.

 

(a)           Term.  Each option shall expire not more than ten (10) years from
the date of the granting thereof, but shall be subject to earlier termination as
may be provided in the Agreement.

 

(b)           Exercisability.  An option granted to an employee optionee who
ceases to be an employee of the Company or one of its subsidiaries, at any time,
for any reason or for no reason, shall be exercisable only to the extent that
the right to purchase shares under such option has accrued and is in effect on
the date such optionee ceases to be an employee of the Company.

 

11.           Options Not Transferable.  Except as otherwise permitted in the
option grant agreement, the right of any optionee to exercise any option granted
to him or her shall not be assignable or transferable by such optionee other
than by will or the laws of descent and distribution, and any such option shall
be exercisable during the lifetime of such optionee only by him.  Any option
granted under the Plan shall be null and void and without effect upon the
bankruptcy of the optionee to whom the option is granted, or upon any attempted
assignment or transfer, except as herein provided, including without limitation
any purported assignment, whether voluntary or by operation of law, pledge,
hypothecation or other disposition contrary to the provisions hereof or levy of
execution, attachment, divorce, trustee process or similar process, whether
legal or equitable, upon such option.

 

12.           Recapitalizations, Reorganizations and the Like.

 

(a)           In the event that the outstanding shares of the Common Stock of
the Company are changed into or exchanged for a different number or kind of
shares or other securities of the Company or of another corporation by reason of
any reorganization, merger, consolidation, recapitalization, reclassification,
stock split-up, combination of shares, or dividends payable in capital stock,
appropriate adjustment shall be made in the number and kind of shares as to
which options or stock awards may be granted under the Plan and as to which
outstanding options or portions thereof then unexercised shall be exercisable,
to the end that the proportionate interest of the optionee or award recipient
shall be maintained as before the occurrence of such event; such adjustment in
outstanding options shall be made without change in the total price applicable
to the unexercised portion of such options and with a corresponding adjustment
in the option price per share.

 

(b)           Except as otherwise provided in an Agreement, in the event of a
Sale (as hereinafter defined) while unexercised options remain outstanding, the
Committee may in its discretion cause one or more of the following provisions to
apply:

 

(i)            the Committee may, subject to the provisions of subparagraphs
(iv) and (v) below, on or before the effective date of such Sale, permit each
person who is a holder of an outstanding option immediately prior to such
effective date, upon exercise of such option, to receive in lieu of shares of
Common Stock, shares of such stock or other securities or consideration as the
holders of shares of Common Stock received pursuant to the terms of the Sale;

 

 

4

--------------------------------------------------------------------------------


 

(ii)           the Committee may waive any discretionary limitations imposed
pursuant to Section 9 hereof so that some or all of the options are exercisable
in full, from and after a date prior to the effective date of such Sale
specified by the Committee;

 

(iii)          the Committee may cancel all outstanding options in exchange for
consideration in cash or in kind equal in value to the value of the shares of
stock or other securities the holder of an option would have received had the
option been exercised (to the extent then exercisable) and no disposition of the
shares acquired upon such exercise been made prior to such Sale, less the option
price therefor;

 

(iv)          the Committee may cause all outstanding options to be canceled as
of the effective date of any such Sale, provided that notice of such
cancellation is given to each holder of an option, and each holder of an option
has the right to exercise such option in full prior to or contemporaneous with
the effective date of such Sale; or

 

(v)           the Committee may cause all outstanding options to be canceled as
of the effective date of any such Sale, provided that notice of such
cancellation is given to each holder of an option, and each holder of an option
has the right to exercise such option, to the extent then exercisable in
accordance with any discretionary limitations imposed pursuant to paragraph 9,
prior to or contemporaneous with the effective date of such Sale.

 

Upon any acceleration as provided above, any options or portion thereof
originally designated as ISOs that no longer qualify as incentive stock options
under Section 422 of the Code as a result of such acceleration shall be
redesignated as non-qualified stock options.

 

As used herein, “Sale” means (x) a sale of all or substantially all of the
consolidated assets of the Company or (y) a sale or other transfer of voting
securities of the Company, in one transaction or a series of related
transactions, or a consolidation or merger of the Company, in each case, as a
result of which the beneficial holders of a majority of the Company’s voting
securities prior to such transaction do not, directly or indirectly,
beneficially hold a majority of the Company’s voting securities (or of the
voting power of the surviving or acquiring entity) after such transaction.

 

(c)           In the event of the proposed dissolution or liquidation of the
Company, each option will terminate immediately prior to the consummation of
such proposed action or at such other time and subject to such other conditions
as shall be determined by the Board of Directors, provided that prior to such
dissolution or liquidation, the vesting of any option shall automatically
accelerate as if such dissolution or liquidation is deemed to be a Sale (as such
term is defined herein).

 

(d)           If by reason of a corporate merger, consolidation, acquisition of
property or stock, separation, reorganization, or liquidation, the Board of
Directors shall authorize the issuance or assumption of a stock option or stock
options in a transaction to which Section 424(a) of the Code applies, then,
notwithstanding any other provision of the Plan, the Board of Directors may
grant an option or options upon such terms and conditions as it may deem
appropriate for the purpose of assumption of the old option, or substitution of
a new option for the old option; in conformity with the provisions of such
Section 424(a) of the Code and the Regulations thereunder, and any such option
shall not reduce the number of shares otherwise available for issuance under the
Plan.

 

(e)           Notwithstanding the foregoing, any adjustments made pursuant to
subparagraphs (a), (b) or (c) with respect to ISOs shall be made only after the
Committee, after consulting with counsel for the Company, determines whether
such adjustments would constitute a “modification” of such ISOs (as that term is
defined in Section 424 of the Code) or would cause any adverse tax consequences
for the holders of such ISOs.  If the Committee determines that such adjustments
made with respect to ISOs would constitute a modification of such ISOs, it may
refrain from making such adjustments.

 

 

5

--------------------------------------------------------------------------------


 

(f)            No fraction of a share shall be purchasable or deliverable upon
the exercise of any option, but in the event any adjustment hereunder of the
number of shares covered by the option shall cause such number to include a
fraction of a share, such fraction shall be adjusted to the nearest whole number
of shares.

 

(g)           The Committee may make similar adjustments or substitutions for
stock awards.

 

13.           No Special Employment Rights.  Nothing contained in the Plan or in
any option or award granted under the Plan shall confer upon any option or award
holder any right with respect to the continuation of his or her employment by
the Company (or any subsidiary) or interfere in any way with the right of the
Company (or any subsidiary), subject to the terms of any separate employment
agreement to the contrary, at any time to terminate such employment or to
increase or decrease the compensation of the option or award holder from the
rate in existence at the time of the grant of the option or award. Whether an
authorized leave of absence, or absence in military or government service, shall
constitute termination of employment shall be determined by the Committee at the
time.

 

14.           Withholding.  The Company’s obligation to deliver shares upon the
exercise of an option or award granted under the Plan shall be subject to the
option or award holder’s satisfaction of all applicable foreign, federal, state,
and local income, excise, employment, and other tax withholding requirements.
The Company shall be entitled to satisfy such withholding requirement from any
compensation or other amounts owed to the optionee or award recipient.  Except
to the extent that share withholding would result in a charge to earnings for
financial accounting purposes, the Company and employee may agree to withhold
shares of Common Stock purchased upon exercise of an option to satisfy the
above-mentioned withholding requirements.

 

15.           Restrictions on Issue of Shares.

 

(a)           Notwithstanding the provisions of Section 9, the Company may delay
the issuance of shares covered by an award or by the exercise of an option and
the delivery of a certificate for such shares until one of the following
conditions shall be satisfied:

 

(i)            The shares with respect to which such option has been exercised
or award made are at the time of the issue of such shares effectively registered
or qualified under applicable federal and state securities acts now in force or
as hereafter amended; or

 

(ii)           Counsel for the Company shall have given an opinion, which
opinion shall not be unreasonably conditioned or withheld, that such shares are
exempt from registration and qualification under applicable Federal and state
securities acts now in force or as hereafter amended.

 

(b)           It is intended that all exercises of options and stock awards
shall be effective, and the Company shall use its best efforts to bring about
compliance with the above conditions within a reasonable time, except that the
Company shall be under no obligation to qualify shares or to cause a
registration statement or a post-effective amendment to any registration
statement to be prepared for the purpose of covering the issue of shares in
respect of which any option may be exercised or stock award made, except as
otherwise agreed to by the Company in writing.

 

16.           Purchase for Investment; Rights of Holder on Subsequent
Registration.  Unless the shares to be issued under the Plan have been
effectively registered under the Securities Act of 1933, as now in force or
hereafter amended, the Company shall be under no obligation to issue any shares
covered by any option or award unless the person who exercises such option, in
whole or in part, or who receives such award, shall give a written
representation and undertaking to the Company which is satisfactory in form and
scope to counsel for the Company and upon which, in the opinion of such counsel,
the Company may reasonably rely, that he or she is acquiring the shares issued
for his or her own account as an investment and not with a view to, or for sale
in connection with, the distribution of any such shares, and that he or she will
make no transfer of the same except in compliance with any rules and regulations
in force at the time of such transfer under the Securities Act of 1933, or any
other applicable law, and that if shares are issued with out such registration,
a legend to this effect may be endorsed upon the securities so issued.  In the
event that the Company shall, nevertheless, deem it necessary or desirable to
register

 

 

6

--------------------------------------------------------------------------------


 

under the Securities Act of 1933 or other applicable statutes any shares with
respect to which an option shall have been exercised, or stock award made, or to
qualify any such shares for exemption from the Securities Act of 1933 or other
applicable statutes, then the Company may take such action and may require from
each optionee or award recipient such information in writing for use in any
registration statement, supplementary registration statement, prospectus,
preliminary prospectus or offering circular as is reasonably necessary for such
purpose and may require reasonable indemnity to the Company and its officers and
directors and controlling persons from such holder against all losses, claims,
damages and liabilities arising from such use of the information so furnished
and caused by any untrue statement of any material fact therein or caused by the
omission to state a material fact required to be stated therein or necessary to
make the statements therein no misleading in the light of the circumstances
under which they were made.

 

17.           Loans.  The Company may make recourse loans to optionees to permit
them to exercise options and to award recipients to permit them to purchase
shares.  If loans are made, the requirements of all applicable federal and state
laws and regulations regarding such loans must be met.

 

18.           Modification of Outstanding Options and Awards.  The Committee may
authorize the amendment of any outstanding option or award with the consent of
the optionee or award recipient when and subject to such conditions as are
deemed to be in the best interests of the Company and in accordance with the
purposes of the Plan and so long as such amendment does not violate any
contractual obligations of the Company.

 

19.           Approval of Stockholders.  The Plan shall be subject to approval
by the vote of stockholders holding at least a majority of the voting stock of
the Company present, or represented, and entitled to vote at a duly held
stockholders’ meeting, or by written consent of a majority of the stockholders,
within twelve (12) months after the adoption of the Plan by the Committee and
shall take effect as of the date of adoption by the Committee upon such
approval.  The Committee may grant options or make awards under the Plan prior
to such approval, but any such option or award shall be conditioned upon such
approval and, accordingly, no such option may be exercisable prior to such
approval and no such award shall be settled prior to such approval.

 

20.           Termination and Amendment of Plan.  Unless sooner terminated as
herein provided, the Plan shall terminate ten (10) years from the date upon
which the Plan was duly adopted by the Board of Directors of the Company.  The
Committee may at any time terminate the Plan or make such modification or
amendment thereof as it deems advisable so long as such modification or
amendment does not conflict with contractual obligations of the Company;
provided, however, that except as provided in Section 12, the Committee may not,
without the approval of the stockholders of the Company obtained in the manner
stated in Section 19, increase the maximum number of shares for which options or
awards may be granted or make any change in the Plan which requires stockholder
approval under applicable laws or regulations. Termination or any modification
or amendment of the Plan shall not, without the consent of an optionee,
adversely affect his or her rights under an option theretofore granted to him or
her.

 

21.           Reservation of Stock.  The Company shall at all times during the
term of the Plan reserve and keep available such number of shares of stock as
will be sufficient to satisfy the requirements of the Plan and shall pay all
fees and expenses necessarily incurred by the Company in connection therewith.

 

22.           Limitation of Rights in the Option Shares.  An optionee shall not
be deemed for any purpose to be a stockholder of the Company with respect to any
of the options except to the extent that the option shall have been exercised
with respect thereto and, in addition, a certificate shall have been issued
theretofore and delivered to the optionee.

 

23.           Governing Law.  The Plan and all determinations made and actions
taken with respect thereto shall be governed by the laws of the Commonwealth of
Massachusetts, without regard to its conflict of law rules.

 

 

7

--------------------------------------------------------------------------------


 

Adopted by the Board of Directors: March 25, 2002

 

Approved by the Stockholders: June 18, 2002

 

 

8

--------------------------------------------------------------------------------